Exhibit 10.1
 
RESOLUTION OF THE BOARD OF DIRECTORS


Pursuant to Article III Section 10 of the Bylaws (the “Bylaws”) of American
Housing Income Trust, Inc., a Maryland corporation (the “Corporation”), the
Board of Directors of the Corporation unanimously adopt the following
resolutions:


RESOLVED, that Direct Transfer, LLC is authorized to perform a beneficial round
up of fractional shares of common stock following FINRA’s approval of 1:1,000
reverse stock split.


RESOLVED, that Direct Transfer, LLC is authorized to issue additional shares of
common stock as required to facilitate requests to perform the round up of the
fractional shares on a beneficial holder level following FINRA approval of
1:1,000 reverse stock split without further notification to or approval of the
Board of Directors.


RESOLVED, that these resolutions may be executed in counterpart with facsimile
or electronic signatures constituting originals for all intents and purposes.


These resolutions are executed as of May 22, 2015.
 
APPROVED:
     
/s/ Eric Stoffers
 
By: Eric Stoffers
 
Its: Chairman of the Board
     
/s/ Kenneth Hedrick
 
By: Kenneth Hedrick
 
Its: Director
         
/s/ Sean Zarinegar
 
By: Sean Zarinegar
  Its: Director      


 


 